Johnson, J.,
dissenting: I respectfully dissent from the majority’s determination that the State presented sufficient relevant evidence from which a rational, unbiased jury could have found, beyond a reasonable doubt, that Delbert McBroom committed the March 25, 2008, crimes with which he was charged in Osborne County, Kansas. To the contrary, the State left the jury to guess whether McBroom might have been involved, principally relying on guilt-by-association with the previously convicted killer, Kenneth Wilson. Moreover, I believe that the State’s ability to obtain the convictions upon legally insufficient evidence was facilitated by conducting the trial in a county where a survey revealed that, before the State presented its first piece of evidence at McBroom’s *760trial, over two-thirds of the population (69.3%) believed that McBroom was probably or definitely guilty.
I do not quibble with the majority’s statement that a conviction can be based upon circumstantial evidence and the reasonable inferences that may fairly be deduced therefrom. But it is equally true that “ ‘inferences may be drawn only from facts established,’ ” and inferences may not rest upon another inference. State v. Williams, 229 Kan. 646, 649, 630 P.2d 694 (1981) (quoting State v. Gobin, 216 Kan. 278, 280, 531 P.2d 16 [1975]). Or, stated another way, “ ‘where reliance is placed upon circumstantial evidence, the circumstances in question must themselves be proved and cannot be inferred or presumed from other circumstances.’ ” 229 Kan. at 649 (quoting 1 Wharton’s Criminal Evidence § 91, pp. 150-51 [13th ed. 1972]). Here, the critical circumstance that McBroom was at the scene of the crime on March 25, 2008, must be inferred or presumed from other circumstances.
The majority exemplifies the prohibited inference stacking when it describes how the evidence proved McBroom was in Osborne County on the crime date. The majority starts McBroom’s speculative journey to Osborne County, Kansas, by pointing to the testimony of his wife, Enola, stating that he and Wilson left Salina on March 25 for a trip to Missouri. The majority then notes two proven circumstances: (1) A cigarette butt with Wilson’s DNA was found in the yard of a Clay County, Nebraska, residence that was burglarized on March 24, and stolen property from that residence was later discovered in Wilson’s residence; and (2) a surveillance videotape placed Wilson at a Wal-Mart in Fairbuiy, Nebraska, on March 24. From those circumstances, the majority infers that En-ola’s testimony was partially false and that Wilson actually left Sa-lina for a trip to Nebraska (not Missouri) on the morning of March 24 (not March 25). Then, the majority presumes that Enola and McBroom were being truthful about the two men embarking on a trip together, albeit on a different day to a different destination. From that inference, the majority presumes that McBroom was in Nebraska with Wilson on March 24 and that the two continued the trip the next day, traveling to Osborne County, Kansas.
*761The majority’s liberal use of the phrase, “it can be presumed,” is certainly consistent with the Black’s Law Dictionary definition of “presume”: “To assume beforehand; to suppose to be true in the absence of proof.” Black’s Law Dictionary 1223 (8th ed. 2004). The majority’s scenario is pure supposition, devoid of proof.
For instance, the proved circumstance that Wilson was present in Clay County and Fairbury, Nebraska, on March 24 could just as naturally lead one to infer or presume that Wilson made a day trip by himself the relatively short distance north from Salina, returning in plenty of time to embark on a Missouri trip with McBroom the following day, as Enola testified. Moreover, the Osborne County circumstances upon which the majority relies—a vehicle vaguely resembling Wilson’s was spotted near the decedent’s house, a cigarette butt with Wilson’s DNA was found at decedent’s house, and property from another Osborne County burglaiy was found at Wilson’s residence—can only support a reasonable inference that Wilson was at the crime scene. To implicate McBroom, one must presume the circumstance of his presence at the crime scene based upon stacked inferences, e.g., McBroom was in Osborne County because he and Wilson are always together and McBroom participated in the burglary because he and Wilson always committed burglaries together.
Additionally, when assessing the reasonableness of the majority’s presumptions and inferences, one should not ignore the eyewitness testimony describing the vehicle leaving the crime scene as having but one occupant. Granted, a delivery driver testified that he saw a passenger in a car on the highway in the general area of the Osborne County crimes that may have generally matched the description of McBroom, although he failed to positively identify McBroom as that passenger. But that evidence further illustrates inference stacking. First, one has to infer that the observed vehicle belonged to Wilson, then infer that Wilson’s car was coming from the crime scene, then infer that the passenger was McBroom, and then presume that Wilson did not pick up McBroom between the crime scene and the highway where it was seen by the delivery driver.
*762“Under our theory of criminal jurisprudence in this nation, the defendant is clothed with a presumption of innocence until he is proven to be guilty beyond a reasonable doubt by the State.” Williams, 229 Kan. at 663-64. It is not enough for the State to simply suggest a scenario by which the defendant could be guilty. Cf. State v. Spear, 297 Kan. 780, 791, 304 P.3d 1246 (2013) (quoting United States v. Spirk, 503 F.3d 619, 623 [7th Cir. 2007]) (acknowledging drat “many courts have observed that '[a] guess is not proof beyond a reasonable doubt’ ”). Here, the State’s case was more guess than proof.